
EXHIBIT 10.7
 
 
COMPUTER SCIENCES CORPORATION
 
EMPLOYEE INCENTIVE PLAN
 
STOCK OPTION
 
ADDITIONAL TERMS AND CONDITIONS AGREEMENT
 
This Stock Option Additional Terms and Conditions Agreement (“Agreement”) has
been incorporated by reference into the Award Agreement and, by signing the
Award Agreement, the Employee has acknowledged and agreed to the additional
terms and conditions contained herein.  This Agreement and the Award Agreement
are collectively referred to as the “Agreement” herein.
 
1. Definitions.
 
This Award is subject to all of the terms, conditions and provisions of the Plan
in effect on the date hereof and administrative interpretations thereunder, if
any, adopted by the Committee.  Except as defined herein, capitalized terms
shall have the same meanings ascribed to them under the Plan and/or the Award
Agreement.  For purposes of this Agreement:
 
(a) “Applicable Restrictive Period” shall mean, with respect to each exercise of
an Option, the period set forth in Section 3(b)(i), (ii) or (iii) hereof,
respectively.
 
(b) “Cause” shall mean: (A) fraud, misappropriation, embezzlement or other act
of material misconduct against the Company or any of its affiliates; (B)
conviction of a felony involving a crime of moral turpitude; (C) willful and
knowing violation of any rules or regulations of any governmental or regulatory
body material to the business of the Company; or (D) substantial and willful
failure to render services in accordance with the terms of his or her employment
(other than as a result of illness, accident or other physical or mental
incapacity), provided that (X) a demand for performance of services has been
delivered to the Employee in writing by the Employee’s supervisor at least 60
days prior to termination identifying the manner in which such supervisor
believes that the Employee has failed to perform and (Y) the Employee has
thereafter failed to remedy such failure to perform.
 
(c) “Change in Control” shall mean the consummation of a “change in the
ownership” of Computer Sciences Corporation, a “change in effective control” of
Computer Sciences Corporation or a “change in the ownership of a substantial
portion of the assets” of Computer Sciences Corporation, in each case, as
defined in Section 409A of the U.S. Internal Revenue Code and the regulations
thereunder.
 
(d) “Client” means any client with respect to whom the Employee provided
services, on behalf of whom the Employee transacted business, or with respect to
whom the Employee possessed Confidential Information during the 12-month period
preceding each of (i) the date the Employee engages in an act described in
Section 3(b)(ii)(B) and (ii) the date of the termination of the Employee’s
employment with the Company for any reason.
 

 
1

--------------------------------------------------------------------------------

 

 
 
(e) “Competitor” means an individual, business or any other entity or enterprise
engaged or having publicly announced its intent to engage in business that is
substantially similar to the Company’s business. For purposes of this Agreement,
the parties specifically agree that: the Company is engaged in the business of
providing technology-enabled solutions and services; that the Company’s
capabilities include, but are not limited to, system design and integration,
information technology and business process outsourcing, applications software
development, Web and application hosting, mission support and management
consulting; and that the Company actively solicits business and services clients
located throughout the United States and the world.  A non-exhaustive list of
the Company’s Competitors includes Accenture, Xerox/ACS, HP/EDS, General
Dynamics, IBM, L-3 Communications, Lockheed Martin, Northrop Grumman, Dell/Perot
Systems, SAIC, Oracle/Sun Microsystems, Unisys Corporation, Infosys, WiPro,
Tata, Cognizant, or any subsidiary or affiliate thereof.
 
(f) “Confidential Information” means all Company trade secrets, patents,
copyrights, confidential or proprietary business information and data, sales and
financial data, pricing information, manufacturing and distribution methods,
information relating to the Company’s business plans and strategies including,
but not limited to, customers and/or prospects, or lists thereof, marketing
plans and procedures, research and development plans, methods of doing business,
both technical and non-technical, information relating to the design,
architecture, flowcharts, source or object code and documentation of any and all
computer software products which the Company has developed, acquired or licensed
or is in the process of developing, acquiring or licensing or shall develop,
acquire or license in the future, hardware and database technologies or
technological information, formulae, designs, process and systems information,
intellectual property rights, and any other confidential or proprietary
information which relates to the business of the Company or to the business of
any client or vendor of the Company or any other party with whom the Company
agrees to hold information in confidence, whether patentable, copyrightable or
protectable as trade secrets or not.  Confidential Information does not include
information which is (i) already known by the Employee without an obligation of
confidentiality, (ii) publicly known or becomes publicly known through no
unauthorized act of the Employee, (iii) rightfully received from a third party
without an obligation of confidentiality, (iv) disclosed without similar
restrictions by the Company to a third party (other than an affiliate or
customer of the Company), or (v) approved by the Company, in writing, for
disclosure.
 
(g) “Disability” shall mean the Employee has become “disabled,” as such term is
defined in Section 409A of the U.S. Internal Revenue Code and the regulations
thereunder.
 
(h) “Employer” shall mean the Employee’s employer.
 

 
2

--------------------------------------------------------------------------------

 

 
 
(i) The “Fair Market Value” of a share of Common Stock on any day shall be equal
to the last sale price, regular way, of a share of Common Stock on such day (or
in case the principal United States national securities exchange on which the
Common Stock is listed or admitted to trading is not open on such date, the next
preceding date upon which it is open), or in case no such sale takes place on
such day, the average of the closing bid and asked prices, regular way, in
either case as reported in the principal consolidated transaction reporting
system with respect to securities listed or admitted to trading on the principal
United States national securities exchange on which the Common Stock is listed
or admitted to trading.
 
(j) “Option Exercise Date” shall mean, with respect to each exercise of an
Option, the date upon which such Option is exercised.
 
(k) “Prospective Client” means any individual or enterprise who is not a Client
but with whom the Company was in active business discussions or negotiations at
any time during either (i) the date the Employee engages in an act described in
Section 3(b)(ii)(B) or (ii) the 12-month period preceding the termination of the
Employee’s employment with the Company for any reason and in each case whose
identity became known to the Employee in connection with the Employee’s
relationship with or employment by the Company.
 
2. Termination of Employment; Acceleration and Termination of Options.
 
(a) Termination of Status as an Employee.
 
(i) Termination at Age 62 or Older Other than due to Cause, Death or Disability.
 
(A) If the Employee’s status as an employee of the Company or any of its
subsidiaries is terminated at age 62 or older for no reason, or for any reason
other than Cause, death or Disability, then:
 
(1) if the Employee shall have been (or for any other purpose shall have been
treated as if he or she had been) a continuous employee of the Company or its
subsidiaries for at least 10 years immediately prior to the date of termination
of employment status (the “Employment Termination Date”), then (a) the portion
of the Option that has not vested on or prior to such date shall fully vest
immediately prior to such date, and (b) subject to Section 2(b) hereof, the
Option shall terminate upon the earlier of the Expiration Date or the fifth
anniversary of the Employment Termination Date; and
 

 
3

--------------------------------------------------------------------------------

 

 
 
(2) if the Employee shall not have been (and shall not for any other purpose
have been treated as if he or she had been) a continuous employee of the Company
or its subsidiaries for at least 10 years immediately prior to the Employment
Termination Date, then, subject to Sections 2(a)(ii) and 2(b) hereof (a) the
portion of the Option that has not vested on or prior to such date shall
terminate on such date, and (b) the remaining vested portion of the Option shall
terminate upon the earlier of the Expiration Date or the fifth anniversary of
the Employment Termination Date.
 
(ii) Leave of Absence.  If, prior to the exercise of the Option in full, the
Employee takes a leave of absence (including a military leave of absence), the
Employee and the Company each reasonably anticipate that the Employee will
return to active employment and either (x) the leave of absence is to be for not
more than six months or (y) at all times during the leave of absence the
Employee has a statutory or contractual right to return to work, then:
 
(A) while on leave of absence the Employee shall be treated as if he were an
active employee;
 
(B) if the Employee’s leave of absence is terminated and the Employee does not
return to active employment, the date of the end of the leave of absence shall
be treated as the date on which the Employee has a termination of employment;
and
 
(C) if the Employee’s leave of absence is terminated and the Employee returns to
active employment, he shall be treated as if active employment had continued
uninterrupted during the leave of absence.
 
(iii) Death or Disability.  If the Employee’s status as an employee of the
Company or any of its subsidiaries is terminated by reason of the death or
Disability of the Employee, then (1) the portion of the Option that has not
vested on or prior to the Employment Termination Date shall fully vest on such
date and (2) the Option shall terminate upon the earlier of the Expiration Date
or the fifth anniversary of the Employment Termination Date.
 
(iv) Other Termination at Age 61 or Younger.  If the Employee’s status as an
employee of the Company or any of its subsidiaries is terminated at age 61 or
younger for no reason, or for any reason other than Cause, death, Disability,
permanent or temporary lay off, or approved leave of absence, then (1) the
portion of the Option that has not vested on or prior to the Employment
Termination Date shall terminate on such date and (2) the remaining vested
portion of the Option shall terminate upon the earlier of the Expiration Date or
three months after the Employment Termination Date.
 

 
4

--------------------------------------------------------------------------------

 

 
 
(b) Death Following Termination of Employment.  Notwithstanding anything to the
contrary in this Agreement, if the Employee shall die at any time after the
termination of his or her status as an employee of the Company or any of its
subsidiaries and at a time when the Option is vested and exercisable, then the
Option shall remain exercisable until, and shall terminate upon, the earlier of
the Expiration Date or the fifth anniversary of the date of such death.
 
(c) Termination for Cause.  If the Employee’s status as an employee of the
Company or any of its subsidiaries is terminated for Cause, then both the vested
and unvested portion of the Option shall terminate on such date.
 
(d) Acceleration of Option.
 
(i) The Committee, in its sole discretion, may accelerate the exercisability of
the Option at any time and for any reason.
 
(ii) Notwithstanding anything to the contrary in this Agreement, upon a Change
in Control: (1) the portion of the Option then outstanding that has not vested
on or prior thereto shall fully vest and (2) the Option shall remain exercisable
until, and shall terminate upon, the earlier of the Expiration Date or, if
applicable,  the fifth anniversary of the date of the Employee’s death.
 
(e) Certain Events Causing Termination of Option.  Notwithstanding anything to
the contrary in this Agreement, the Option shall terminate upon the consummation
of any of the following events, or, if later, the thirtieth day following the
first date upon which such event shall have been approved by both the Board of
Directors and the stockholders of the Company, or upon such later date as shall
be determined by the Committee:
 
(i) the dissolution or liquidation of the Company;
 
(ii) a sale of substantially all of the property and assets of the Company,
unless the terms of such sale shall provide otherwise; or
 
(iii) a reorganization, merger or consolidation of the Company that results in
the outstanding securities of any class then subject to the Option being
exchanged for or converted into cash, property and/or securities not issued by
the Company, unless the terms of such reorganization, merger or consolidation
provide otherwise.
 
3. Recoupment and Forfeiture.
 
(a) Refund of Option Gains; Termination of Options.  If the Employee breaches
any of the covenants set forth in Section 3(b)(i), (ii) or (iii) hereof during
the Applicable Restrictive Period for such exercise, then:
 

 
5

--------------------------------------------------------------------------------

 

 
 
(i) Refund of Option Gains.  If the Employee has exercised the Option within the
one year period prior to the occurrence of the Employee’s breach of any of the
covenants set forth in Section 3(b)(i), (ii) or (iii) hereof, the Employee shall
immediately deliver to the Company with respect to such exercise, an amount in
cash equal to:
 
(A) the aggregate Fair Market Value, determined as of the Option Exercise Date,
of the shares of Common Stock issued upon such exercise; minus
 
(B) the aggregate exercise price paid, whether in cash or by the delivery or
withholding of shares of Common Stock, upon such exercise.
 
(ii) Termination of All Options.  All outstanding Options shall be terminated
and forfeited.
 
(b) Triggering Events.  The events referred to in Section 3(a) hereof are as
follows:
 
(i) Non-Disclosure and Non-Use of Confidential Information.  The Employee agrees
not to disclose, use, copy or duplicate or otherwise permit the use, disclosure,
copying or duplication of any Confidential Information (other than in connection
with authorized activities conducted in the course of the Employee’s employment
at the Company for the benefit of the Company) during the period of including
during his/her employment with the Company or at any time thereafter. The
Employee agrees to take all reasonable steps and precautions to prevent any
unauthorized disclosure, use, copying or duplication of Confidential
Information.
 
(ii) Non-Solicitation of the Company’s Employees, Clients, and Prospective
Clients.  During the time of the Employee’s employment and for a period of 24
months thereafter, the Employee shall not, without the express, prior written
consent of the Company’s General Counsel, engage in any of the conduct described
in paragraphs (A) and (B) below, either directly or indirectly, individually or
as an employee, agent, contractor, consultant, member, partner, officer,
director or stockholder (other than as a stockholder of less than 5% of the
equities of a publicly held corporation) or in any other capacity for any
person, firm, partnership or corporation:
 
(A) hire, attempt to hire or assist any other person or entity in hiring or
attempting to hire any current employee of the Company or any person who was a
Company employee within the 6-month period preceding such hiring or attempted
hiring;
 

 
6

--------------------------------------------------------------------------------

 

 
 
(B) solicit, divert or cause a reduction in the business or patronage of any
Client or Prospective Client.
 
(iii) Non-Competition.  During the time of the Employee’s employment and for a
period of 12 months thereafter, the Employee shall not, without the express,
prior written consent of the Company’s General Counsel, either directly or
indirectly, as an employee, agent, contractor, consultant, partner, member,
officer, director or stockholder (other than as a stockholder of less than 5% of
the equities of a publicly traded corporation), wherever the Company is
marketing or providing its services or products, participate in any activity as,
or for, a Competitor of the Company which is the same or similar to the
activities in which the Employee was involved at the Company.
 
(c) Waiver of Recoupment.  Notwithstanding the foregoing, the Employee shall be
released from (i) all of his or her obligations under Section 3(a) hereof in the
event that a Change in Control occurs within three years prior to the Employment
Termination Date, and (ii) some or all of his or her obligations under Section
3(a) hereof in the event that the Committee (if the Employee is an executive
officer of the Company) or the Company’s Chief Executive Officer (if the
Employee is not an executive officer of the Company) shall determine, in their
respective sole discretion, that such release is in the best interests of the
Company.
 
(d) Effect on Other Rights and Remedies.  The rights of the Company set forth in
this Section 3 shall not limit or restrict in any manner any rights or remedies
which the Company or any of its affiliates may have under law or under any
separate employment, confidentiality or other agreement with the Employee or
otherwise with respect to the events described in Section 3(b) hereof.
 
(e) Reasonableness.  The Employee agrees that the terms and conditions set forth
in Section 3 hereof are fair and reasonable and are reasonably required for the
protection of the interests of the Company.  If, however, in any judicial
proceeding any provision of Section 3 hereof is found to be so broad as to be
unenforceable, the Employee and the Company agree that such provision shall be
interpreted to be only so broad as to be enforceable.
 
4. Adjustments.  In the event that the outstanding securities of the class then
subject to the Option are increased, decreased or exchanged for or converted
into cash, property and/or a different number or kind of securities, or cash,
property and/or securities are distributed in respect of such outstanding
securities, in either case as a result of a reorganization, merger,
consolidation, recapitalization, reclassification, dividend (other than a
regular, quarterly cash dividend) or other distribution, stock split, reverse
stock split or the like, or in the event that substantially all of the property
and assets of the Company are sold, then, unless such event shall cause the
Option to terminate pursuant to Section 2(e) hereof, the Committee shall make
appropriate and proportionate adjustments in the number and type of shares or
other securities or cash or other property that may thereafter be acquired upon
the exercise of the Option; provided, however, that any such adjustments in the
Option shall be made without changing the aggregate Exercise Price of the then
unexercised portion of the Option.
 

 
7

--------------------------------------------------------------------------------

 

Exercise.  The Option shall be exercisable during the Employee’s lifetime only
by the Employee or by his or her guardian or legal representative, and after the
Employee’s death only by the person or entity entitled to do so under the
Employee’s last will and testament or applicable intestate law.  The Option may
only be exercised by the delivery to the Company of a written notice of such
exercise, in the form specified by the Company, which notice shall, among other
things, specify the number of Option Shares to be purchased and the aggregate
Exercise Price for such shares, together with payment in full of such aggregate
Exercise Price by check or pursuant to the Company’s cashless exercise program;
provided, however, that payment of such aggregate Exercise Price may instead be
made, in whole or in part, by the delivery to the Company of shares of Common
Stock (including Option Shares otherwise issuable upon such exercise), which
delivery effectively transfers to the Company good and valid title to such
shares, free and clear of any pledge, commitment, lien, claim or other
encumbrance (such shares to be valued on the basis of the aggregate Fair Market
Value thereof on the date of such exercise), provided that the Company is not
then prohibited from purchasing or acquiring such shares of Common Stock.
 
5. Payment of Taxes.
 
(a) If the Company and/or the Employer are obligated to withhold an amount on
account of any federal, state or local tax imposed as a result of the exercise
of the Option (collectively, “Taxes”), including, without limitation, any
federal, state or other income tax, or any F.I.C.A., state disability insurance
tax or other employment tax, then, concurrently with such exercise, the Employee
shall pay to the Company, by check, the minimum aggregate amount that the
Company and the Employer are so obligated to withhold, as such amount shall be
determined by the Company (the “Minimum Withholding Liability”); provided,
however, that the Employee may instead pay all or any part of the Minimum
Withholding Liability by either of the following methods:
 
(i) pursuant to the Company’s cashless exercise program; or
 
(ii) by instructing the Company to withhold shares of Common Stock otherwise
issuable upon such exercise of the Option (such withholding to be valued on the
basis of the aggregate Fair Market Value of the withheld shares on the date of
such exercise); and
 
provided that the Company is not then prohibited from purchasing or acquiring
such shares of Common Stock, and provided, further, however, that if all of such
payment is made by check and/or pursuant to the Company’s cashless exercise
program, then the Employee shall be entitled, but not obligated, so to pay an
amount that is greater than the Minimum Withholding Liability.
 
(b) The Employee acknowledges that neither the Company nor the Employer has made
any representation or given any advice to the Employee with respect to the
realization or recognition of any Taxes by the Employee.
 

 
8

--------------------------------------------------------------------------------

 

 
 
6. Data Privacy.
 
(a) In order to implement, administer, manage and account for the Employee’s
participation in the Plan, the Company and/or the Employer may:
 
(i) collect and use certain personal data regarding the Employee, including,
without limitation, the Employee’s name, home address and telephone number, work
address and telephone number, work e-mail address, date of birth, social
insurance or other identification number, term of employment, employment status,
salary, nationality and tax residence, and any details regarding the terms and
conditions, grant, vesting, exercise, cancellation, termination and expiration
of all stock options and other stock based incentives granted, awarded or sold
to the Employee by the Company (collectively, the “Data”);
 
(ii) transfer the Data to any third parties who may be involved in the
implementation, administration and/or management of the Plan, which recipients
may be located in the Employee’s country or in other countries that may have
different data privacy laws and protections than the Employee’s country;
 
(iii) transfer the Data to a broker or other third party with whom the Employee
has elected to deposit any Option Shares acquired upon exercise of the Option;
and
 
(iv) retain the Data for only as long as may be necessary in order to implement,
administer, manage and account for the Employee’s participation in the Plan.
 
(b) The Employee hereby explicitly and unambiguously consents to the collection,
use, transfer and retention of the Data, as described in this Agreement, in
electronic or other form, for the exclusive purpose of implementing,
administering, managing and accounting for the Employee’s participation in the
Plan.
 
(c) The Employee understands that by contacting his or her local human resources
representative, the Employee may:
 
(i) view the Data;
 
(ii) correct any inaccurate information included within the Data;
 
(iii) request additional information regarding the storage and processing of the
Data; and
 
(iv) request a list with the names and addresses of any potential recipients of
the Data.
 

 
9

--------------------------------------------------------------------------------

 

 
 
(d) The Employee understands that he or she may refuse or withdraw the consents
herein, in any case without cost, by contacting in writing his or her local
human resources representative.  The Employee understands, however, that
refusing or withdrawing his or her consent may affect his or her ability to
participate in the Plan.  For more information on the consequences of the
Employee’s refusal to consent or withdrawal of consent, the Employee understands
that he or she may contact his or her local human resources representative.
 
7.  
Notices.

 
Unless the Company notifies the Employee in writing of a different procedure,
any notice or other communication to the Company with respect to this Award
shall be in writing and shall be:
 
(a) by registered or certified United States mail, postage prepaid, to Computer
Sciences Corporation, Attn: Corporate Secretary, 3170 Fairview Park Drive, Falls
Church, VA 22042; or
 
(b) by hand delivery or otherwise to Computer Sciences Corporation, Attn:
Corporate Secretary, 3170 Fairview Park Drive, Falls Church, VA 22042.
 
Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Employee, five days after
deposit in the United States mail, postage prepaid, addressed to the Employee at
the address specified at the end of this Agreement or at such other address as
the Employee hereafter designates by written notice to the Company.
 
8. Stock Exchange Requirements; Applicable Laws.  Notwithstanding anything to
the contrary in this Agreement, no Option Shares purchased upon exercise of the
Option, and no certificate representing all or any part of such shares, shall be
issued or delivered if, in the opinion of counsel to the Company, such issuance
or delivery would cause the Company to be in violation of, or to incur liability
under, any securities law, or any rule, regulation or procedure of any U.S.
national securities exchange upon which any securities of the Company are
listed, or any listing agreement with any such securities exchange, or any other
requirement of law or of any administrative or regulatory body having
jurisdiction over the Company.
 
9. Nontransferability.  Neither the Option nor any interest therein may be sold,
assigned, conveyed, gifted, pledged, hypothecated or otherwise transferred in
any manner other than by will or the laws of descent and distribution.
 

 
10

--------------------------------------------------------------------------------

 

 
 
10. Plan.  The Option is granted pursuant to the Plan, as in effect on the Grant
Date, and is subject to all the terms and conditions of the Plan, as the same
may be amended from time to time; provided, however, that no such amendment
shall deprive the Employee, without his or her consent, of the Option or of any
of the Employee’s rights under this Agreement.  The interpretation and
construction by the Committee of the Plan, this Agreement, the Option and such
rules and regulations as may be adopted by the Committee for the purpose of
administering the Plan shall be final and binding upon the Employee.  Until the
Option shall expire, terminate or be exercised in full, the Company shall, upon
written request therefor, send a copy of the Plan, in its then-current form, to
the Employee or any other person or entity then entitled to exercise the Option.
 
11. Stockholder Rights.  No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Option Shares until the
Option shall have been duly exercised to purchase such Option Shares in
accordance with the provisions of this Agreement.
 
12. Nature of Company Option Grants.  The Employee acknowledges and agrees that:
 
(a) the Plan was established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, as provided in the Plan;
 
(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive any future Option grants, or any benefits
in lieu of Options, even if the Employee has repeatedly received Option grants
in the past;
 
(c) all decisions with respect to future grants of Options by the Company will
be at the sole discretion of the Company;
 
(d) the Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Employee’s employment relationship at any time with or
without Cause;
 
(e) the Employee is voluntarily participating in the Plan;
 
(f) in the event that the Employee is not an employee of the Company, the Option
grant will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, the Option grant will not be interpreted to
form an employment contract with the Employer or any Subsidiary of the Company;
 

 
11

--------------------------------------------------------------------------------

 

 
 
(g) the future value of the underlying Option Shares is unknown and cannot be
predicted with certainty;
 
(h) if the underlying Option Shares do not increase in value, the Option will
have no value; and
 
(i) if the Employee exercises the Option, the value of the Option Shares
acquired upon exercise may increase or decrease in value, even below the
Exercise Price;
 
13. Successors.  The Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns, on the one hand, and the Employee
and his or her heirs, beneficiaries, legatees and personal representatives, on
the other hand.
 
14. Entire Agreement; Amendments and Waivers.  The Agreement embodies the entire
understanding and agreement of the parties with respect to the subject matter
hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto.  None of the terms and conditions of the Agreement may be amended,
modified, waived or canceled except by a writing, signed by the parties hereto
specifying such amendment, modification, waiver or cancellation.  A waiver by
either party at any time of compliance with any of the terms and conditions of
the Agreement shall not be considered a modification, cancellation or consent to
a future waiver of such terms and conditions or of any preceding or succeeding
breach thereof, unless expressly so stated.
 
15. Governing Law; Consent to Jurisdiction.  The Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Nevada,
United States of America, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the
Agreement to the substantive law of another jurisdiction.  Any action, suit or
proceeding to enforce the terms and provisions of the Agreement, or to resolve
any dispute or controversy arising under or in any way relating to the
Agreement, may be brought in the state courts for the County of Washoe, State of
Nevada, United States of America, and the parties hereto hereby consent to the
jurisdiction of such courts.
 
16. Language.  If the Employee has received the Agreement or any other document
related to the Plan translated into a language other than English, and the
translated version is different than the English version, the English version
will control.
 

 
12

--------------------------------------------------------------------------------

 

 
 
17. Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to the Option granted under and participation in
the Plan or future Options that may be granted under the Plan by electronic
means or to request the Employee’s consent to participate in the Plan by
electronic means.  The Employee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
 
18. Severability.  Any provision of the Agreement which is invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability, without
affecting in any way the remaining provisions hereof in such jurisdiction or
rendering that or any other provision of the Agreement invalid, illegal or
unenforceable in any other jurisdiction.
 

 
13

--------------------------------------------------------------------------------

 
